DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 19 recite “determine a reference curvature as a function, at least in part, of relative positions of a plurality of laterally adjacent leaves of the multi-leaf collimation system” in lines 4-5. In the remarks filed with the response of April 6, 2022, on p. 6-9, Applicant refers to paragraphs [0050-53] and figs. 5-6 in support of this limitation. It is noted that the first formula in paragraph 0053 defines a local curvature of the actual aperture ki(j) as a function of the relative positions of the leaf tips xi(j), xi-1(j), and xi+1(j) and the second formula defines the local curvature ki(ref, j) of the reference curve 601 in terms of mapped coordinates on the reference curve xi(ref, j), xi-1(ref, j), and xi+1(ref, j) and not relative positions of the leaf tips. Although each leaf tip position xi has a correlated mapped position xi(ref) on the reference curve, the curvature of the reference curve is not determined as a function of the relative positions of the leaves in the formula provided in [0053]. Applicant’s original disclosure fails to disclose how a reference curvature ki(ref, j) is determined as a function of relative positions of a plurality of laterally adjacent leaves of the multi-leaf collimation system. Therefore, this limitation is new matter.
Claims 2-9 and 20 incorporate the new matter of claim 1 therein.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determine a reference curvature as a function, at least in part, of relative positions of a plurality of laterally adjacent leaves of the multi-leaf collimation system”. This limitation renders the claim indefinite. It is unclear how a reference curvature, which defines desired aperture shape and which is used for later calculating optimal leaf position, would be determined as a function of relative positions of laterally adjacent leaves. The formulas and description in paragraphs [0050-53] further support this position as they only define the reference curvature ki(ref, j) as a function of mapped positions on the reference shape 601, and not the leaf positions (see 112a rejection above). It is unclear how the relative positions of laterally adjacent leaves would be factored in to determining a reference curvature.
Claim 1 recites “setting the reference curvature to a static minimal local curvature of between 0.01 degrees and 0.5 degrees” in lines 4-6. This limitation is indefinite without knowing a standard for a chord or arc length used to calculate the degree of curvature. Without a specified chord or arc length, any circle or curve can have 0.01 to 0.5 degrees of curvature over an appropriately sized chord or arc. The standards in the art for a chord or arc length for calculating a degree of curvature are found in land surveying and road building, where the agreed upon arc or chord length is 100 feet or 20 meters (see Calvert “Degree of curvature”, at least paragraphs 1-4). Such sizes are well beyond the scale applicable to defining an aperture of a multi-leaf collimator in radiation therapy. It is also noted that while Applicant’s specification provides an explanation of the curvature using an osculating circle in [0035] and formulas for calculating local curvature in [0050-52], this curvature is expressed as the reciprocal of the radius of the circle, as also noted in [0035], and is not expressed in degrees of curvature and no standard for a chord or arc length is provided. Therefore, when analyzed in light of the specification, one of ordinary skill in the art would not understand what type of curve is defined by “local curvature of between 0.01 degrees and 0.5 degrees”. For the purposes of examination and for the reasons noted above pertaining to the lack of a standard chord or arc length, any curve is considered to read on this limitation.
Claim 19 recites “determine a reference curvature as a function, at least in part, of relative positions of a plurality of laterally adjacent leaves of the multi-leaf collimation system and of setting the reference curvature to a static minimal local curvature of between 0.01 degrees and 0.5 degrees” in lines 4-6. This limitation is indefinite for the same reasons noted for claim 1 above.
Claims 2-9 and 20 incorporate the indefinite subject matter of claims 1 or 19 therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 2018/0020535 A1) in view of Moreau (US 2010/0046706 A1).
Claim 1: Cooley discloses an apparatus to facilitate treating a patient's treatment volume with therapeutic radiation using a multi-leaf collimation (MLC) system, the apparatus comprising: 
a control circuit configured to:
determine a reference curvature (“trimming curve”) as a function, at least in part, of relative positions of a plurality of laterally adjacent leaves of the multi-leaf collimation system (trimming curve is defined by the relative positions of adjacent leaves, the more leaves that are used, the higher the resolution of the trimming curve [0071-0072 and 0075]; a computer can translate an aperture shape from a set of fixed leaf positions to a series of dynamic leaf positions [0102]; any trimming curve defined by the positions of a series of adjacent leaves is inherently determined as a function of the relative positions of the leaves) and of setting the reference curvature to a static minimal local curvature of between 0.01 and 0.5 degrees (the aperture defined by the leaves may be constrained to a finite number of configurations such as a convex or concave shape [0106]; limiting the aperture to one of these shapes constitutes determining the reference curvature as a function of a "static minimal local curvature" because it limits the leaf tips to a defined curve and prevents the leaf tips from defining an aperture with a smaller curvature. As noted in the 112(b) rejection above, without a specified chord or arc length, any circle or curve can have 0.01 to 0.5 degrees of curvature over an appropriately sized chord or arc, therefore the convex or concave shape of the trimming curve of Cooley is considered to read on a reference curvature with a static minimal local curvature of between 0.01 degrees and 0.5 degrees);
optimize a radiation treatment plan for the patient's treatment volume using an automatically iterating optimization process that favors apertures for the multi-leaf collimation system having local curvature that deviates only minimally from the reference curvature (leaf position may be used to better optimize the dose distribution to satisfy an objective function [0070]; the plan is optimized to determine characteristics that achieve the target dose distribution, as defined by the desired trimming curve/aperture shape, including numbers and location of leaves [0113]; the plan that best conforms to the target dose distribution would include MLC leaf positions/apertures that deviate only minimally from the desired curve shape);
a radiation treatment platform operably configured to administer the therapeutic radiation to the patient in accordance with the radiation treatment plan as optimized by the control circuit (particle accelerator [0124, 0148, and 0203]).
Cooley discloses controlling positions of the leaves may be used to better optimize dose distribution to satisfy an objective function [0070] but fails to disclose a step of optimizing as a function of predetermined cost functions wherein at least one of the cost functions favors apertures having the local curvature that deviates only minimally from the reference curvature by increasing a cost associated with increasing deviations of the local curvature with respect to the reference curvature. 
Moreau discloses an apparatus to facilitate treating a patient's treatment volume with therapeutic radiation using a multi-leaf collimation system comprising a control circuit 228 configured to optimize a radiation treatment plan for the patient's treatment volume using an automatically iterating optimization process to optimally satisfy one or more treatment objectives 122, delivery system output objectives 124, and delivery system parameter objectives 126 as a function of predetermined cost functions ([0020-23, 0033-34] “objective functions” are equivalent to cost functions). Optimizing a cost function inherently includes increasing a cost associated with undesirable outcomes. Moreau discloses at least one of the cost functions can be configured to favor apertures having certain shape characteristics, such as smoothness of the aperture [0039-40] therefore optimization would include increasing a cost associated with increasing deviations from the desired shape characteristics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuitry of Cooley to optimize the treatment plan using cost functions, wherein at least one cost function favors apertures having local curvature that deviates only minimally from a reference curvature by increasing a cost associated with increasing deviations of the local curvature with respect to the reference curvature, because Cooley already discloses the plans may be optimized to determine an aperture or apertures that best conform with a desired dose distribution and Moreau discloses optimizing a treatment plan using multiple objective/cost functions, including at least one cost function that favors apertures having a desired shape or smoothness. Therefore, optimizing a treatment plan using a cost function favoring a desired curvature is known in the art from Moreau and combining this feature with Cooley amounts to nothing more than combining prior art elements according to known methods to yield predictable results, wherein the predictable result is outputting a plan that conforms to desired aperture shape parameters.
Claim 2: Cooley discloses the control circuit is further configured to determine the reference curvature as a function of a shape of a projective mapping of the treatment volume onto an isocenter plane (fig. 2, treatment volume 708 on map defines the trimming curve). 
Claim 3: Cooley further discloses the control circuit is configured to determine when trimming is required ([0084] some areas of the treatment volume, such the interior volume, may be treated without trimming). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuitry of Cooley in view of Moreau to determine when to selectively employ the cost function that favors apertures that deviate only minimally from the reference curvature because some regions require no trimming of the aperture, as taught by Cooley, and calculation of the cost function that favors apertures that deviate only minimally from a reference curvature at these locations would require more calculations and thus computing power and time for no added benefit.
Claim 4: the determination of whether trimming (and thus employment of the cost function) is needed, as disclosed with respect to claim 3, is determined as a function of patient anatomy (the shape of a treatment region, and thus whether an interior region of a treatment area would require trimming, is dictated by patient anatomy).
Claim 5: Cooley further discloses the aperture shape, and thus the required trimming curve, can change as the beam moves to different areas of the treatment region [0084 and 0101]. Determining when to selectively employ the cost function would therefore include switching amongst a plurality of different reference curvatures so as to optimize the treatment plan for each area.

Claims 6-8, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Moreau as applied to claim 1 above, and further in view of Younge (Penalization of aperture complexity in inversely planned volumetric modulated arc therapy. Medical Physics 39(11), p. 7160-7170, November 2012).
Claim 6: Cooley discloses the leaves can be restricted to shapes that favor mechanical simplicity [0106], however the combination of Cooley in view of Moreau fails to disclose at least another of the cost functions favoring larger apertures for the multi-leaf collimation system. Younge discloses a technique for radiation therapy planning for use with a multi-leaf collimation system comprising an automatically iterating optimization process that optimizes as a function of predetermined cost functions wherein at least one of the cost functions favors larger apertures for the multi-leaf collimation system (aperture‐regularization objective function integrated into the optimization process, a penalty based on this metric can reduce unnecessary complexity in the optimized plan by driving the optimizer toward a solution with smoother aperture shapes with larger areas p. 7161, left column, third paragraph; edge weight penalty is incorporated into the cost function p. 7161, right column, third full paragraph (“to include the edge penalty…”) and p. 7162, left column, first full paragraph “the ratio of the aperture perimeter to the aperture area has been used previously as an aperture complexity measure, although to our knowledge it has never been used within an optimization cost function”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate another cost function that favors larger apertures into the optimization process of Cooley in view of Moreau in order to reduce unnecessary complexity, as taught by Younge. This is further supported by the fact that Cooley discloses the leaves can be restricted to shapes that favor mechanical simplicity [0106].
Claim 7: as noted above, Cooley teaches that trimming is not always needed (see the rejection of claim 3). Therefore, in the combination of Cooley in view of Moreau and Young as applied to claims 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuit to determine when to selectively apply the cost function that favors larger apertures because some regions require no shaping of the aperture and calculation of the cost function that favors larger apertures at these locations would require more calculations and thus computing power and time for no added benefit.
Claim 8: Cooley in view of Moreau and Younge, as applied to claim 7, fails to disclose whether the control circuit is configured to determine whether to selectively employ the cost function that favors larger apertures for each pair of leaves, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine whether to selectively employ the cost function that favors larger apertures for each pair of leaves in order to most effectively and efficiently optimize the treatment plan, otherwise some leaf pairs may be optimized that would not otherwise need to be if they are over a region that does not need to be shaped.
Claim 19: the subject matter of claim 19 is the same as claim 6 and is therefore rejected on the same grounds as claim 6.
Claim 20: Cooley further discloses the control circuit is configured to determine when trimming is required ([0084] some areas of the treatment volume, such the interior volume, may be treated without trimming). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuitry of Cooley in view of Moreau and Younge, as applied to claim 19, to determine when to selectively employ the cost function that favors apertures that deviate only minimally from the reference curvature and the cost function that favors larger apertures because some regions require no trimming, or shape optimization, of the aperture, as taught by Cooley, and calculation of the cost function that favors apertures that deviate only minimally from a reference curvature at these locations and the cost function that favors larger apertures would require more calculations and thus computing power and time for no added benefit.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Moreau as applied to claim 1 above, and further in view of Ein-Gal (US 2005/0058245 A1).
Claim 9: Cooley in view of Moreau fails to disclose the MLC being a multi-layer MLC. However, Ein-Gal discloses a radiation therapy device comprising a multi-layer MLC 20 [0024]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the MLC in the apparatus of Cooley in view of Moreau as a multi-layer MLC, as taught by Ein-Gal, in order to allow for more precise shaping of the MLC aperture (since leaves can move in the x and y directions, Ein-Gal [0027-28]) and more effective blockage of radiation by the MLC leaves (Ein-Gal [0053]).
Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive.
Applicant submits, on p. 6-9 that the specification establishes and accounts for a standard chord or arc length, and points to paragraphs 0035 and 0050-53 of the specification and figs. 5 and 6. The examiner notes however that these passages all detail how curvature k may be calculated, but not a degree of curvature. Curvature k is a value equivalent to the inverse of the radius of the osculating circle (see specification [0035]), and is not measured in units of degrees, but rather is measured in inverse meters (or other unit of distance). These formulas and paragraphs fail to disclose any known standard chord or arc length necessary for calculating curvature in degrees (the degree of curvature). For these reasons, the claims are still indefinite.
Applicant further submits, on p. 9, “the applicant can give curvature values in degrees because the foregoing presumes real millimeter values defined as leaf-widths and leaf positions. In particular, the specification clearly describes and depicts determining a local curvature as a function, at least in part, of the relative positions of a plurality of laterally adjacent leaves. That description, in turn, provides sufficient specificity as regards the metes and bounds of determining such a curvature”. The examiner respectfully disagrees. Even assuming the specification does provide sufficient specificity, the claims fail to recite the standard for calculating the degree of curvature. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, the examiner again notes that nowhere in the cited portions of the specification or drawings is a standard chord or arc length disclosed and Applicant’s formulas in [0053] only provide support for calculating the local curvature of a reference curve ki(ref, j) as a function of mapped positions on the reference shape, and not leaf positions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791